Exhibit 10.2

SEVENTH MODIFICATION AGREEMENT TO BORROWING BASE REVOLVING

LINE OF CREDIT AGREEMENT

 

DATE:    As of March 12, 2008    PARTIES:          Borrower:   

WILLIAM LYON HOMES, INC., a

California corporation

   Guarantor:   

WILLIAM LYON HOMES, a Delaware

corporation

   Bank:   

JPMORGAN CHASE BANK, N.A.

(successor by merger to Bank One, NA

(Main Office Chicago, Illinois)), a national

banking association

JPMORGAN CHASE BANK, N.A. (successor by merger to Bank One, NA (Main Office
Chicago, Illinois)), a national banking association (“Bank”), and WILLIAM LYON
HOMES, INC., a California corporation (“Borrower”), hereby enter into this
Seventh Modification Agreement (the “Modification”) to the Borrowing Base
Revolving Line of Credit Agreement dated as of June 28, 2004, as modified by a
Modification Agreement, dated as of December 7, 2004, by a Second Modification
to Borrowing Base Revolving Line of Credit Agreement, dated as of July 14, 2005,
by a Third Modification to Borrowing Base Revolving Line of Credit Agreement,
dated as of October 23, 2006, by a Fourth Modification to Borrowing Base
Revolving Line of Credit Agreement, dated as of April 26, 2007, by a Fifth
Modification to Borrowing Base Revolving Line of Credit Agreement, dated as of
November 6, 2007, and by a Sixth Modification to Borrowing Base Revolving Line
of Credit Agreement, dated as of February 20, 2008 (the “Loan Agreement”), with
the consent of guarantor WILLIAM LYON HOMES, a Delaware corporation
(“Guarantor”).

RECITALS

A. Bank has extended to Borrower credit (“Loan”) up to the maximum principal
amount of Seventy Million Dollars ($70,000,000) pursuant to the Loan Agreement,
as presently evidenced by that certain Amended and Restated Promissory Note
dated as of July 14, 2005 (the “Note”) executed by Borrower and payable to the
order of Bank.

B. The Loan is secured by, among other things, certain Construction Deeds of
Trust and Fixture Filing (With Assignment of Rents and Security Agreement)
executed by Borrower as Trustor for the benefit of Bank (such Deeds of Trust, as
amended to dated, shall be hereinafter referred to, individually, as a “Deed of
Trust” and, collectively, as the “Deeds of Trust”). The Loan is further secured
by the personal



--------------------------------------------------------------------------------

property described in certain UCC-1 Financing Statements relating to the
property encumbered by the Deeds of Trust naming Borrower as Debtor and Bank as
Secured Party (as amended to date, the “UCC Financing Statements”). The Deeds of
Trust, the UCC Financing Statements, and such other agreements, documents and
instruments securing the Loan are referred to individually and collectively as
the “Security Documents”).

C. Repayment of the Loan and the completion of the improvements have been, and
continue to be, guaranteed by the Repayment Guaranty dated as of June 28, 2004
and executed by Guarantor in favor of Bank (the “Guaranty”). The Guaranty and
any other agreements, documents and instruments guarantying the Loan are
referred to individually and collectively as the “Guaranty Documents”.

D. The Loan Agreement, the Note, the Security Documents, the Guaranty Documents,
any environmental certification and indemnity agreement, and all other
agreements, documents, and instruments evidencing, securing, or otherwise
relating to the Loan, as may be amended, modified, extended or restated from
time to time, are sometimes referred to individually and collectively as the
“Loan Documents”. Hereinafter, the Loan Documents shall mean such documents as
modified in this Modification.

E. The Borrower and the Bank have agreed to modify the Loan as provided herein.

F. All capitalized terms used herein and not otherwise defined shall have the
meanings given to such terms in the Loan Agreement.

AGREEMENT

For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Borrower and Bank agree as follows:

 

1. ACCURACY OF RECITALS.

Borrower acknowledges the accuracy of the Recitals.

 

2. MODIFICATION OF LOAN DOCUMENTS.

2.1 The Pricing Schedule set forth in Exhibit C of the Loan Agreement is deleted
in its entirety and replaced with the Pricing Schedule attached hereto as
Appendix I.

2.2 The Deeds of Trust are modified to secure payment and performance of the
Loan as amended to date, in addition to all other “Obligations” of Borrower as
therein defined. The foregoing notwithstanding, certain obligations continue to
be excluded from the Obligations, as provided in the Deeds of Trust.

 

2



--------------------------------------------------------------------------------

2.3 Each of the Loan Documents is modified to provide that it shall be a default
or an event of default thereunder if Borrower shall fail to comply with any of
the covenants of Borrower herein or if any representation or warranty by
Borrower herein or by any guarantor in any related Consent and Agreement of
Guarantor is materially incomplete, incorrect, or misleading as of the date
hereof.

2.4 Each reference in the Loan Documents to any of the Loan Documents shall be a
reference to such document as modified herein.

 

3. RATIFICATION OF LOAN DOCUMENTS AND COLLATERAL.

The Loan Documents are ratified and affirmed by Borrower and shall remain in
full force and effect as modified herein. Any property or rights to or interests
in property granted as security in the Loan Documents shall remain as security
for the Loan and the obligations of Borrower in the Loan Documents.

 

4. CONDITIONS PRECEDENT.

Before this Agreement becomes effective and any party becomes obligated under
it, all of the following conditions shall have been satisfied at Borrower’s sole
cost and expense in a manner acceptable to Bank in the exercise of Bank’s sole
judgment:

4.1 Bank shall have received such assurance as Bank may require that the
validity and priority of the Deeds of Trust have not been and will not be
impaired by this Agreement or the transactions contemplated by it, including the
issuance by the title company of CLTA Endorsement No. 110.5 to be attached to
Bank’s title policies insuring the liens of the Deeds of Trust.

4.2 Bank shall have received fully executed and, where appropriate, acknowledged
originals of this Modification, the attached consents signed by Guarantor,
certain Amendments to Deed of Trust dated of even date herewith (the “Amendments
to Deed of Trust”) and any other documents which Bank may require or request in
accordance with this Agreement or the other Loan Documents.

4.3 The Amendments to Deed of Trust shall have been recorded in the Official
Records of the Counties in which the Deeds of Trust were originally recorded, in
addition to all other documents which Bank may require to be recorded.

4.4 Bank shall have received reimbursement, in immediately available funds, of
all costs and expenses incurred by Bank in connection with this Agreement,
including charges for title insurance (including endorsements), recording,
filing and escrow charges, fees for appraisal, architectural and engineering
review, construction services and environmental services, mortgage taxes, and
legal fees and expenses of Bank’s counsel. Such costs and expenses may include
the allocated costs for services of Bank’s in-house staffs, such as legal,
appraisal, construction services and environmental services. Borrower
acknowledges that any extension and modification fees payable in connection with
this transaction do not include the amounts payable by Borrower under this
subsection.

 

3



--------------------------------------------------------------------------------

5. ENTIRE AGREEMENT, CHANGE, DISCHARGE, TERMINATION, OR WAIVER.

The Loan Documents as modified herein contain the entire understanding and
agreement of Borrower and Bank in respect of the Loan and supersede all prior
representations, warranties, agreements, arrangements, and understandings. No
provision of the Loan Documents as modified herein may be changed, discharged,
supplemented, terminated, or waived except in a writing signed by Bank and
Borrower.

 

6. BINDING EFFECT.

The Loan Documents as modified herein shall be binding upon, and inure to the
benefit of, Borrower and Bank and their respective successors and assigns.

 

7. CHOICE OF LAW.

This Agreement shall be governed by and construed in accordance with the laws of
the State of California, without giving effect to conflicts of law principles.

 

8. COUNTERPART EXECUTION.

This Agreement may be executed in one or more counterparts, each of which shall
be deemed an original and all of which together shall constitute one and the
same document. Signature pages may be detached from the counterparts and
attached to a single copy of this Agreement to physically form one document.

[Signatures on following page]

 

4



--------------------------------------------------------------------------------

DATED as of the date first above stated.

 

BORROWER:    

WILLIAM LYON HOMES, INC.,

a California corporation

    By:    /s/ Michael D. Grubbs     Name:    Michael D. Grubbs     Title:  
Senior Vice President     By:    /s/ Richard S. Robinson     Name:    Richard S.
Robinson     Title:   Senior Vice President         BANK:    

JPMORGAN CHASE BANK, N.A.

(successor by merger to Bank One, NA

(Main Office Chicago, Illinois)), a national

banking association

    By:    /s/ Kimberlee Edwards     Name:    Kimberlee Edwards     Title:  
Senior Vice President

 

S-1



--------------------------------------------------------------------------------

CONSENT AND AGREEMENT OF GUARANTOR

With respect to that certain Seventh Modification Agreement to the Borrowing
Base Revolving Line of Credit Agreement (hereinafter, the “Modification”)
between WILLIAM LYON HOMES, INC., a California corporation (“Borrower”), and
JPMORGAN CHASE BANK, N.A. (successor by merger to Bank One, NA (Main Office
Chicago, Illinois)), a national banking association (“Bank”), to which this
Consent is attached, the undersigned (“Guarantor”), hereby (i) ratifies and
reaffirms all of its obligations to Bank under the Guaranty, (ii) consents to
the execution and delivery by Borrower of the attached Modification, and
(iii) confirms that the Guaranty remains in full force and effect
notwithstanding Borrower’s execution of the attached Modification. The
undersigned agrees that the execution of this Consent and Reaffirmation of
Guarantor (the “Consent”) is not necessary for the continued validity and
enforceability of the Guaranty, but it is executed to induce Bank to enter into
the Modification Agreement.

This Consent may be executed in one or more counterparts, each of which shall be
deemed an original and all of which together shall constitute one and the same
document. Signature pages may be detached from the counterparts and attached to
a single copy of this Consent to physically form one document. Facsimile
transmission of the signed original of this Consent or the retransmission of any
signed facsimile transmission will be deemed the same as delivery of an
original.

IN WITNESS WHEREOF, Guarantor has executed this Agreement as of the date set
forth on the attached Seventh Modification Agreement.

 

“Guarantor”    

WILLIAM LYON HOMES,

a Delaware corporation

    By:    /s/ Michael D. Grubbs     Name:    Michael D. Grubbs     Title:  
Senior Vice President     By:    /s/ Richard S. Robinson     Name:    Richard S.
Robinson     Title:   Senior Vice President

CONSENT



--------------------------------------------------------------------------------

APPENDIX I

PRICING SCHEDULE

 

APPLICABLE

MARGIN

 

LEVEL I

STATUS

 

LEVEL II

STATUS

   LEVEL III
STATUS    LEVEL IV
STATUS    LEVEL V
STATUS    LEVEL VI
STATUS

LIBOR

Rate

  2.60%   2.70%    2.80%    2.90%    3.00%    3.10%

Floating

Rate

  0.00%   0.00%    0.10%    0.20%    0.30%    0.40%

For the purposes of this Schedule, the following terms have the following
meanings, subject to the final paragraph of this Schedule:

LEVERAGE-BASED PRICING

“Financials” means the annual or quarterly financial statements of Guarantor
delivered pursuant to Section 6.4.

“Level I Status” exists at any date if, as of the last day of the fiscal quarter
of Guarantor referred to in the most recent Financials, the ratio Indebtedness
to Tangible Net Worth determined in accordance with Section 7.2 is less than
2.50 to 1.00.

“Level II Status” exists at any date if, as of the last day of the fiscal
quarter of Guarantor referred to in the most recent Financials, Borrower has not
qualified for Level I Status and the ratio Indebtedness to Tangible Net Worth
determined in accordance with Section 7.2 is less than 3.00 to 1.00.

“Level III Status” exists at any date if, as of the last day of the fiscal
quarter of Guarantor referred to in the most recent Financials, Borrower has not
qualified for Level I Status or Level II Status and the ratio Indebtedness to
Tangible Net Worth determined in accordance with Section 7.2 is less than 3.50
to 1.00.

“Level IV Status” exists at any date if, as of the last day of the fiscal
quarter of Guarantor referred to in the most recent Financials, Borrower has not
qualified for Level I Status, Level II Status or Level III Status and the ratio
Indebtedness to Tangible Net Worth determined in accordance with Section 7.2 is
less than 4.00 to 1.00.

“Level V Status” exists at any date if, as of the last day of the fiscal quarter
of Guarantor referred to in the most recent Financials, Borrower has not
qualified for Level I Status, Level II Status, Level III Status Level IV Status
and the ratio Indebtedness to Tangible Net Worth determined in accordance with
Section 7.2 is less than 4.50 to 1.00.

APPENDIX I



--------------------------------------------------------------------------------

“Level VI Status” exists at any date if the Borrower has not qualified for Level
I Status, Level II Status, Level III Status, Level IV Status or Level V Status.

“Status” means either Level I Status, Level II Status, Level III Status, Level
IV Status, Level V Status, or Level VI Status.

The Applicable Margin shall be determined in accordance with the foregoing table
based on the ratio Indebtedness to Tangible Net Worth of Guarantor as reflected
in the then most recent Financials. Adjustments, if any, to the Applicable
Margin shall be effective five (5) Business Days after Bank has received the
applicable Financials. If Borrower or Guarantor fails to deliver the Financials
to Bank at the time required pursuant to Section 6.4, then the Applicable Margin
shall be the highest Applicable Margin set forth in the foregoing table until
five (5) days after such Financials are so delivered.

APPENDIX I